E                 Y     GENERAL
                         OF         XAS


                           June 10, 1960



Honorable~RobertS Calvert
Comptrollerof Public Accounts
Capitolstation
Austin,Texas                            opinionno. ww - 848

                                        Re: Method of disposingof
                                            cigarettesseized.by
                                            Comptroller'sDepartment
                                            under provisionsof
                                            Chapter7, H.B. 11, 56th
                                            Leg., 3rd C.S,

Dear Mr. Calvert:

    Your requestreads as follows:

         "Since1948 the State Comptroller'sDepartment
    has accumulatd, by seizure,cigarettesin the amount
    of 2,513 packagesof twenty (20) cigaretteseach.
         n. a .

         "In the secondparagraphof Subsection3, Arti-
    cle 7.31 of Chapter7, House Bill 11, enactedduring
    the 3rd Called Sessionof the 56th Legislature,
    provides, 'In the event the cigarettesseizedhere-
    under and soughtto be sold upon forfeiture,summary
    sale, or "OTHERPROCESSESPROVIDEDBY LAW!'and in
    Article7.32 of same Chapterand House Bill.referred
    to above provides"the seizure,forfeiture'andsale
    of cigarettesand other propertyunder the terms end
    conditionshereinaboveset out, and whetherwith or
    without court action'.

         'The wording in these referredto articlesim-
    plies that the sale of these cigarettesmay be made,
    withoutmeetingthe requirementsprovidedfor in
    paragraph(1) of Article7.31 of Chapter7, House
    Bill 11.
                                                                    .   .




HonorableRobert S. Calvert,Page 2   (WW - 848)

         "I have been informedby the manufacturersof the
    cigarettesinvolvedof their willingnessto pay, to
    the State of Texas, in money the full value of their
    cigarettes,upon returnto the factoriesof the cigar-
    ettes.

         'Will you adviseme if I can legallydisposeof
    these cigarettesin such a manner or what other pro-
    cess is availableunder the provision'otherprocess-
    es providedby law' and my optionunder to 'withor
    without court action."

    Chapter7, "CigaretteTax Law", Title 122a, "Taxation-General",
RevisedCivil Statutesof Texas, reads in part as follows:

         "Art. 7.30 Seizure
         (1) All cigaretteson which taxes are imposedby
    this Chapter,which shall be found in the possession,
    or custodyor within the controlof any person,for
    the purposeof being sold or removedby him in fraud
    of the CigaretteTax Law, and all cigaretteswhich are
    removedor are depositedor concealedin any place
    with intentto avoid paymentof taxes leviedthereon,
    . . . may be seizedby the Comptroller,with or without
    process,and the same shall be from the time of such
    seizureforfeitedto the State of Texas, and a proceed-
    ing in the nature of a proceedingin rem shallbe
    filed In a court of competentjurisdictionin the
    county of seizureto maintainsuch seizureand declare
    and perfect said forfeitureas hereinafter provided.
    . . .

         "Art. 7.31 Sale by Comptroller
         In lieu of the forfeitureproceedingaforesaid,
    the Comptrollermay elect to sell the cigarettesand
    propertyseizedby him in caseswhere such propertyap-
    pears by the report or receiptof the officerseizing
    same to be of the appraisedvalue of Five HundredDol-
    lars ($500),or less, by the followingsummaryproceed-
    ings:. . .

         "In the event the cigarettesseizedhereunderand
    soughtto be sold upon forfeiture,summarysale,nor
    other processprovidedby law shallbe unstamped,the
    officerssellingthe same shall,upon sale thereof,af-
    fix or cause to be affixed,the stampsso requiredand
HonorableRobert 9. Calvert,P,age3   (WW - 848)

    deductthe expensethereoffrom the proceedsof
    such sale. (BnphasisSupplied)

         “Art.. 7.32 Seizureof sale no defense
         The seizure,forfeitureand sale of cigarettesand
    other propertyunder the terms and conditionsherein-
    above set out, and whetherwith or withoutcourt action,
    shall not be or constituteany defenseor exemptionto
    the person owning or having controlor possessionof
    such propertyfrom criminalprosecutionfor any act or
    omissionmade or offensecommittedunder this law or
    from liabilityto pay penaltiesprovidedby this law,
    with or without suit therefor." (EmphasisSupplied)

     It is clear that the use of the term "seizure,forfeitureand
sale . . . under the terms . . . hereinaboveset out . . ." in Art.
7.32 does not give the Comptrollerthe right to forfeitor sell seized
cigarettesin any manner other than those set out in Arts. 7.30 and
7.31.
     A fundamentalprincipleIn the constructionof statutesis that
a provisionfor a forfeitureshouldbe strictlyconstrued,and it should
be interpretedto prevent,ratherthan to cause,a forfeiture. 19 Tex.
JUT. "Forfeitures0 4, and cases cited therein.

     Chapter7 "CigaretteTax Law" providestwo methoda for the
Comptrollerto sell seizedcigarettes: forfeitureand summarysale.
Sine no other processhas been providedby law, the term "otherprocess
providedby law" at the end of Art. 7.31 does not enlargethe remedies
availableto the Comptroller.

                              SUMMARY

                    Chapter7 of Title l22a,'"Taxation-General",
                Revised Civil Statutesof Texas, providesonly
                two methods of disposingof cigarettesseizedby
                the Comptroller's Department: Forfeiture,as
                providedby Art. 7.30, and SummarySale, as pro-
                vided by Art. 7.31.
HonorableRobert 8. Calved.,Page 4. (m - 848)


                                   Yours very truly,

                                   WILLWIISOH
                                   AttorneyGeneralof Texas




                                       Cecil Cemack, Jr.
                                       Assistant

CC:ca

APPROVED:

OPIuIOri
       co19rLzTpEE:
                           .
W. V. Geppert,Chairmen

Dean DaVis

Larry Harisrove

Jerry H. Roberts

James Farris

REVIP#DFORT~A!fTORALO[ -
BY:
    LeonardPassmore